In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondent Jones’s motion for stay of discovery and motion to dismiss or for judgment on the pleadings,
It is ordered by the court that the motions are denied.
Moyer, C.J., concurs with denial of the motion to dismiss but would grant the motion to stay.
Lundberg Stratton, J., would grant the motion to stay and await relator’s response to the motion to dismiss.
O’Donnell, J., would await relator’s response to the motions.